Citation Nr: 0210995	
Decision Date: 08/30/02    Archive Date: 09/05/02	

DOCKET NO.  00-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to May 
1962.

This matter arises from a rating decision rendered in 
January 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
videoconference hearing before a member of the Board.  Such a 
hearing was conducted on May 9, 2001; a transcript of that 
proceeding is of record.  Following its initial review, the 
Board remanded the case to the RO in August 2001 for 
additional action and adjudication.  That was accomplished, 
and the case was returned to the Board in August 2002 for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  A low back disability, to include degenerative joint 
disease, did not have its onset during the veteran's military 
service or within one year post-service, and is not 
attributable to an incident of such service.  


3.  A right knee disability did not have its onset during the 
veteran's military service, and cannot be attributed to an 
incident of such service.  


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease, was not incurred in, or aggravated by, the veteran's 
active military service, and cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2001).

2.  A right knee disability was not incurred in, or 
aggravated by, the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except 

for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA).  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  

66 Fed. Reg. 45629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled.  The veteran has been provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The various discussions contained in the statements 
of the case and the various supplemental statements of the 
case, in addition to correspondence with the veteran, 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
The veteran also was given an opportunity to testify at a 
personal hearing, and to submit additional evidence at that 
time.  Moreover, in the Board's August 2001 remand, the 
veteran was advised 
of applicable provisions of the law.  

In February 2002, the RO provided the veteran with notice 
concerning the VCAA, VA's enhanced duty to assist and to 
notify, and what his responsibilities were for providing 
evidence or providing VA with information that would be 
necessary to obtain additional evidence.  He was also 
expressly requested to inform VA if there was any additional 
information or evidence that would support his claims.  Thus, 
he has been provided adequate notice as to the evidence 
needed to substantiate his claims.  He also has been given an 
opportunity to submit additional evidence in support of his 
claims.  The record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant any further as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  Service Connection for Low Back and Right Knee 
Disabilities

The veteran's claims for service connection for low back and 
right knee disabilities will be examined together because of 
their many similarities.  The veteran contends that he 
developed a low back disability and a right knee disability 
as the result of a fall from a telephone pole during military 
service.  In various statements and testimony, he asserted 
that he fell approximately 20 to 30 feet from a telephone 
pole while assigned as a wireman in service.  He indicated 
further that although he immediately felt pain in his knees 
and low back following this incident, he did not seek medical 
treatment because he was concerned that it might adversely 
affect his military career.  

Under the controlling law and regulations, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated by, 
active military service.  See 38 U.S.C.A. § 1131.  Service 
connection also may be granted for degenerative joint disease 
that becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. § 1137.  In addition, 
service connection may be granted for any disability noted 
during military service, if continuity of symptomatology is 
demonstrated thereafter, either through the submission of 
medical evidence or lay evidence, if the disability is of the 
type as to which lay evidence is competent to identify its 
existence.  See 38 C.F.R. § 3.303; see also Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  It is within this context that 
the evidence in this case must be examined.  

A February 1960 service medical record contains a notation 
about a "sore knee."  The knee reportedly slipped out of 
joint about one month earlier.  The examination referred to 
the left knee only and indicated it had a good range of 
motion, but displayed slight grating.  A May 1960 service 
medical record shows the veteran was provided a profile for 
chondromalacia of the left knee.  An August 1960 record 
contains a notation that the veteran's left knee had been 
"giving him trouble" for about a year.  Service medical 
records further indicate that the veteran complained of 
injury to his left knee in March 1962.  At that time, he gave 
a history of having fallen on the left knee from a telephone 
pole approximately two years earlier.  He indicated that he 
had considerable swelling and pain in the left knee at that 
time.  However, he did not indicate that he injured either 
his right knee or his low back during the fall.  The 
veteran's service medical records are negative for either 
complaints or diagnoses referable to either a low back injury 
or a right knee injury.  The veteran ultimately was given 
several physical profiles that limited his physical activity 
because of a diagnosis of chondromalacia of the left knee.  
(Emphasis added).  At the examination for separation from 
service on his medical history form the veteran made no 
entries indicating any current or prior problem with his 
right knee or back.  In the elaboration of his medical 
history on the back of the medical history form, there was a 
detailed accounting of his profile and his injury involving 
his left knee.  The clinical evaluation on the separation 
examination was negative for any right knee or back 
disability.

In conjunction with his claims, the veteran submitted records 
of his private medical treatment from 1973 until 1989.  These 
indicate that he experienced pain in his low back in January 
1973.  At that time, he gave a history of previous pain in 
the dorsal and lumbar spines, and indicated that he had been 
treated eight months earlier.  He stated that a myelogram had 
been performed, but apparently had resulted in negative 
findings.  Subsequent treatment for his low back during 
ensuing years also is noted.  However, nowhere in these 
records does the veteran refer to a history of injury to the 
low back during military service or of a continuity of any 
symptoms thereafter.  Ultimately, in May 1999, a magnetic 
resonance imaging of the lumbar spine reflected the presence 
of degenerative disc disease and degenerative joint disease.  
Conversely, none of the foregoing records reflects an 
abnormality associated with the right knee.  

It was not until 1999 that a private chiropractor offered the 
opinion that clinical 
findings associated with the veteran's right knee, to include 
swelling and tenderness, were the result of injuries 
sustained by the veteran while he was in military service.  
The chiropractor's report reiterated a history given by the 
veteran to the effect that he had fallen from a telephone 
pole in 1959, hurting his back and both knees. 

The veteran also has submitted statements from various family 
members and friends.  These indicate that the veteran was 
physically active as a youth, but that after military 
service, he experienced problems with his back.  The 
veteran's ex-wife stated that symptomatology associated with 
the veteran's low back and knees apparently increased in 
severity as time went by.  

In addition to testimony and various statements offered by 
the veteran, he has referred to a copy of a service record 
dated in March 1960 that indicates that he was given a 
permanent profile for a disease of his knees.  The veteran 
contends that "knees" should be taken literally because the 
record offers no other reason to interpret it any other way.  

Following review of the evidence of record, Board concludes 
that it does not support the veteran's claims.  While the 
service medical records confirm by history recorded in the 
context of treatment that the veteran sustained a fall from a 
telephone pole, those records conspicuously lack any recorded 
statements of medical history, findings or diagnoses 
indicating the fall resulted in more than the recorded left 
knee injury.  Service medical records reflect treatment only 
for symptomatology associated with the left knee, usually 
diagnosed as chondromalacia.  The veteran's service medical 
records are completely silent for any complaints or findings 
referable to his right knee or low back.  The Board finds the 
argument about the March 1960 record is without merit in view 
the clinical entries before and after that date that 
overwhelming demonstrate that only the left knee was 
involved.

There is then a huge gap in the clinical evidence 
demonstrating any continuity of symptoms of right knee or 
back pathology.  When the veteran was initially seen for 
relevant problems, the medical evidence again conspicuously 
lacks statements of medical history indicating a right knee 
or back injury in service or of continuity of symptoms of the 
right knee or back for years after service.   The records in 
the 1970's do not refer to the right knee at all. 

The first treatment received by the veteran for either 
disability did not occur until the 1970's when the veteran 
was treated for low back symptomatology.  This is 
approximately 10 years following his discharge from military 
service.  As for the various statements by the veteran, his 
family members and friends, the Board notes that all of these 
individuals are lay persons, and do not possess the medical 
expertise required to establish the necessary nexus between 
low back and right knee symptomatology experienced by the 
veteran subsequent to military service and his performance of 
such service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Their statements are not supported by the 
service medical records, including the veteran's own reports 
of his medical history and the clinical evaluation at 
separation.  Moreover, the lay recollections are not 
supported by contemporaneous clinical records during the long 
interval between service and initial treatment.  They 
likewise are not supported by the medical history recorded 
for clinical purposes when the veteran first received 
treatment post service.  As the Court has pointed out, 
although the VA regulation speaks of continuity of symptoms, 
not continuity of treatment, the absence of continuity of 
treatment bears upon the probative value of statements of 
medical history alleging a continuity of symptoms.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Thus, the Board finds 
all of this lay evidence is entitled to very little, if any, 
probative value on the questions of the presence of an injury 
of the right knee or back in service and of residuals of such 
injuries in service or for many years thereafter.  What 
little probative value this lay evidence has is completely 
outweighed by the silence or negative findings in the service 
medical records and the post service records as to injury and 
continuity of symptoms.  It follows from this analysis that 
although the veteran's private chiropractor has attributed 
the veteran's low back and right knee disabilities to his 
military service, this opinion is based upon a history given 
by the veteran.  A medical opinion based upon factual 
premises of injury in service, continuity of symptoms during 
a post service, or both, that the Board finds are not 
accurate clearly has no probative value.   

In view of the foregoing, the Board finds no reasonable basis 
upon which to 
predicate a grant of either of the benefits sought on appeal.  
In this regard, the evidence is not so evenly balanced that 
the doctrine of resolving doubt in his favor is for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).   


ORDER

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

